                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF GEORGIA
                                   ATHENS DIVISION

                                               :
TIKORYA DANIEL,                                :
                                               :       CASE NO.
v.                                             :       3:19-CV-95 (CAR)
                                               :
SPRINT,                                        :
                                               :
      Defendant.                               :
____________________________________
                                  ORDER DISMISSING CASE
           On December 16, 2019, this Court granted pro se Plaintiff’s motion for leave to

proceed in forma pauperis but, because Plaintiff failed to state a claim upon which relief

could be granted, did not order service of process on Defendant. Rather than dismiss

her case pursuant to 28 U.S.C. § 1915(e), however, the Court allowed Plaintiff twenty-

one (21) days to file a recast complaint and warned Plaintiff failure to do so will result

in the dismissal of her case. 1

           In its Order, the Court specifically set forth the factual details necessary for

Plaintiff to include in her recast complaint in order to state a claim for violations of the

Fair Credit Reporting Act, 165 U.S.C. § 1681(b) based on allegations raised in her

Complaint. Plaintiff has failed to file a recast complaint. Thus, as thoroughly explained



1   [Doc. 4].

                                                   1
in its previous Order, because Plaintiff fails to state a claim upon which relief may be

granted, Plaintiff’s case is hereby DISMISSED pursuant to 28 U.S.C. § 1915(e).

       SO ORDERED, this 6th day of February, 2020.




                                          S/ C. Ashley Royal
                                          C. ASHLEY ROYAL, SENIOR JUDGE
                                          UNITED STATES DISTRICT COURT




                                             2
